Citation Nr: 0213157	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico. 



FINDINGS OF FACT

1.  The veteran sustained a back injury in March 1995.  

2.  The veteran currently manifests degenerative disc 
disease.  

3.  There is no competent evidence that degenerative disc 
disease is related to a back injury sustained in March 1995 
or that it is otherwise related to active service.  


CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  That presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993). 

A preexisting injury or disease is considered to have been 
aggravated by service if there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The United States Court of Appeals for Veterans 
Claims has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran maintains that he manifests degenerative disc 
disease as a result of an injury that he sustained during a 
period of active duty training from March 11, 1995 to March 
25, 1995.  He has also submitted evidence of an injury to the 
back sustained on April 6, 2000, also during a period of 
active duty training.  

For purposes of analysis, the Board concedes that the veteran 
was on active duty training from March 11, 1995 to March 25, 
1995.  Although the RO was unable to secure confirmation of 
that period of active duty training through official 
government sources, the veteran has submitted what appear to 
be copies of government documents that indicate he was 
ordered to annual training in Panama, together with other 
members of his unit, during the time period in question.  In 
addition, copies of service medical records submitted by the 
veteran document treatment through an Army facility in Panama 
during that time frame.  

Service medical records from the veteran's regular active 
duty contain no diagnosis of a back disorder, let alone a 
chronic back disorder, although those records document 
complaints of back pain June 1978; examination of the spine 
in January 1995 revealed the spine to be normal.  On March 
11, 1995, the veteran complained of radiating back pain, 
after lifting a heavy box.  The assessment at that time was 
acute lumbosacral strain; x-ray examination apparently 
revealed no abnormality.  On March 25, 1995, the assessment 
was persistent back pain.  

In October 1995, the veteran complained of acute low back, 
which he described, initially, as having been present for six 
month, although an October 25, 1995, entry makes reference to 
a history of pain of four weeks duration.  Low back pain was 
diagnosed, although an October 1996 entry that documents 
complaints of low back pain of one week duration reflects 
that an EMG in August 1995 revealed sensory motor peripheral 
neuropathy and a CT in March 1996 revealed a herniated lumbar 
disc.  

Subsequent entries reflect the presence of degenerative disc 
disease.  For instance, an MRI performed in October 1997 
revealed the presence of degenerative disc disease of the 
lumbar spine.  A November 1998 entry also reflects the 
presence of degenerative disc disease of the lumbar spine.  

It appears from the medical evidence before the Board that 
the veteran injured his back and was treated for that injury 
in March 1995 during a period of active duty training.  It 
also appears that the veteran currently manifests 
degenerative disc disease of the lumbar spine.  However, 
records of treatment received in March 1995 make no reference 
to degenerative disc disease, and there is no medical 
evidence that the veteran manifested a chronic disability 
during the period of active duty training in March 1995; 
furthermore, there is no competent medical evidence, such as 
a medical opinion, that the veteran's current degenerative 
disc disease of the lumbar spine is related to the injury 
during active duty training.  There is no basis upon which to 
conclude, therefore, that degenerative disc disease of the 
lumbar spine is related to the veteran's period of active 
duty training in March 1995 or that it is otherwise related 
to service.  

Although the veteran complained of back pain after stepping 
out of the cab of a truck upon entering a period active duty 
training in April 2000, it is clear that the veteran 
manifested degenerative disc disease prior to that time.  In 
addition, evidence before the Board does not indicate that 
degenerative disc disease grew permanently worse in April 
2000, only that the veteran re-injured his back while 
stepping out of a truck.  The Board finds, therefore, that 
the veteran's degenerative disc disease was not aggravated 
during April 2000.  

Although a veteran generally is presumed sound upon entering 
active service, this presumption does not apply to periods of 
active duty training unless the individual claimant was 
disabled or died from a disease or injury incurred or 
aggravated therein.  See Harris v. West, 13 Vet. App. 509, 
511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); see also 38 U.S.C.A. § 101(2), (22), (24); 38 C.F.R. 
§§ 3.1(d), 3.6(a), (c)(4).  Because, degenerative disc 
disease was not incurred in or aggravated in active service, 
service connection for degenerative disc disease is 
unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statement 
of the case and the supplemental statement of the case of the 
type of evidence needed to substantiate this claim.  
Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  As previously 
observed, there is no competent evidence that degenerative 
disc disease may be related to service, and, as such, neither 
an examination nor a review of the records is necessary to 
decide the claim.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

